Citation Nr: 0531443	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  04-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.



REPRESENTATION

Appellant represented by:	John S. Barry, Attorney



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, in which the RO denied the benefit sought 
on appeal.  The veteran, who had active service from January 
1966 to December 1967, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Bilateral sensorineural hearing loss was not manifested 
during the veteran's period of active service and is not 
shown to be causally or etiologically related to service.



CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated during service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated in November 2003.  This 
letter, provided to the veteran prior to the initial decision 
in this case, notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide.  

The Board acknowledges that the November 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give the 
VA everything he had that pertained to his claim. 38 C.F.R. § 
3.159 (b)(1) (2005).
However, the RO sent a letter dated in August 2005 that 
reiterated the three elements above and specifically 
requested that the veteran submit any other evidence or 
information in his possession that pertained or supported his 
claim.  Thereafter, the veteran provided a statement dated in 
August 2005 in which he reported that he had furnished all 
the evidence he had to the VA and wished to proceed with his 
appeal.  Therefore, the Board concludes, based on the 
particular facts and circumstances of this case, that the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
appears not to have harmed the veteran, and the Board finds 
that it is appropriate to render a decision in the case 
without further notice under the regulation.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Additionally, the veteran received the June 2004 rating 
decision, the Statement of the Case and the Supplemental 
Statement of the Case.  Collectively, these documents issued 
in connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded a VA examination that addressed the 
medical issue presented in this appeal.  Neither the veteran 
nor his representative has made the RO or the Board aware of 
any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence

The veteran contends that he has developed hearing loss as a 
result of noise exposure in service and/or as a result of 
contracting meningitis while in service.  

The veteran's November 1965 service induction examination 
reported no complaints, treatment or diagnosis of hearing 
loss.  The veteran was administered an audiological 
examination at that time which revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-5 (5)
-5 (5) 
-5 (0)
LEFT
-10 (5) 
-10 (0) 
-10 (0)
-10 (0) 
-10 (-5)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those figures are on the left in each column and are 
not in parentheses.  Since November 1, 1967, those standards 
have been set by the International Standards Organization - 
American National Standards Institute (ISO-ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented by the 
figures on the right in each column in parentheses.

The November 1965 induction report also includes a "Physical 
Inspection" stamp dated January 13, 1966 which indicates 
that "NO ADDITIONAL DEFECTS DISCOVERED" and states that the 
veteran was fit for military service.  Service medical 
records include an audiogram report, also dated January 13, 
1966, the first day of active duty.  Although the record 
contains no actual interpretation of this report, apparently 
no hearing loss was shown since, as noted above, no 
additional defects were discovered since the time of the 
November 1965 physical examination.  

Service medical records also show that in February 1966, the 
veteran was diagnosed with pneumonia.  There is no indication 
in the veteran's service medical records that he was treated 
for meningitis at that time or at any other time during 
service. 

Thereafter, the veteran underwent his separation from service 
examination in December 1967.  His ears were reported as 
normal under the clinical evaluation portion of the 
examination report; and he scored 15 out of 15 on the hearing 
whispered test for both the right and left ears.  Under the 
section of the examination 


report titled audiometer, the following was reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
 0
0
0
LEFT
0 
0
0
0
0

In the Report of Medical History portion of that examination, 
the veteran marked the answers "no" in response to the 
questions of whether he had ear trouble, experienced hearing 
loss, or had any illness or injury other than those noted in 
the examination report.

The veteran requested service connection for hearing loss in 
September 2003.  In a November 2003 statement, the veteran 
asserted that he was a supply and ammunition clerk in service 
and that his hearing was affected by the noise of tanks and 
artillery.  He additionally stated that he and several other 
soldiers contracted spinal meningitis in service and believed 
this might have affected his hearing as well.  He reported 
having trouble hearing since the time he left service.  

Also, in his November 2003 statement, the veteran reported 
that he learned of his hearing loss in the summer of 1997 by 
a private examiner in Kansas.  In November 2003, the veteran 
signed a release for records from the Beltone Hearing Aid 
Company; and the RO requested the records via letter in 
January 2004.  In February 2004, the RO notified the veteran 
that the January 2004 letter had been returned due to an 
insufficient address.  Thereafter, in March 2004, the veteran 
provided two new authorizations, one for a Dr. Leuche and 
another for a Mr. Miller at the Hearing Center in Hays, 
Kansas.  The RO sent letters requesting these records in 
April 2004.  A handwritten note in the file indicates that 
the Hearing Center responded to the RO and stated that the 
veteran had never been seen at their office.  The note also 
indicated that Mr. Miller was not associated with their 
office as well.  In regards to Dr. Leuche, no response to the 
RO's letter is contained in the record on appeal.  

The veteran's claims file contains VA Medical Center (VAMC) 
records dated from November 2000 to September 2004 and 
December 2004 to February 2005.  In regards to records 
pertinent to this appeal, a March 2004 VAMC record indicated 
that the veteran reported that he was experiencing hearing 
loss and inquired of the VA examiner whether it was related 
to his active military duty.  The examiner reviewed the 
veteran's records and documentation and noted that the 
veteran's Report of Medical Examination performed in December 
1967 clearly showed that the veteran's hearing in both of his 
ears was normal.  In the examiner's medical opinion, it was 
not likely that the veteran's hearing loss was related to 
active duty.  

Additionally, an August 2004 VAMC record indicated that the 
veteran received treatment from the VA neurology clinic 
regarding a back problem.  At that time, the veteran reported 
that he was having hearing problems that he would like to 
have considered for service connection.  He informed the 
examiner at the time that he was severely sick in boot camp 
in 1966 with what he believed to be meningitis, and felt his 
hearing loss was related to this illness.  The examiner 
reportedly told the veteran that he would have to have the 
records from that admission and diagnosis to support his 
claims.  Other than these two treatment records, the 
veteran's available VAMC records are silent as to complaints, 
treatment or diagnosis of hearing loss.

In May 2004, the veteran was afforded a VA audiological 
examination in order to answer the medical question presented 
in this case.  The VA examiner reviewed the veteran's claims 
file and noted that the veteran's audiological evaluations 
performed upon induction into and separation from service 
revealed normal hearing bilaterally.  Upon the performance of 
audiological testing, the following puretone thresholds were 
reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
65
60
LEFT
20
10
55
60
65

The veteran's speech recognition scores were 94 percent for 
the right ear and 84 percent for the left.  The examiner 
determined that the veteran had normal hearing in the low and 
mid-frequencies with a moderate to severe hearing loss in the 
high frequencies, and a mild sloping to severe hearing loss 
in the mid and high frequencies.  The examiner diagnosed the 
veteran with a mild to severe high frequency sensorineural 
hearing loss and reported that since the veteran's hearing 
was within normal limits upon separation from service, it was 
not likely the veteran's hearing loss was precipitated by 
military noise exposure.  In a June 2004 rating decision, the 
RO denied service connection for sensorineural bilateral 
hearing loss. 

In July 2004, the veteran's representative submitted a Notice 
of Disagreement and cited to the case of Hensley v. Brown, 
5 Vet. App. 155 (1993) for the proposition that a claimant 
may establish direct service connection for a hearing 
disability that initially manifested several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  The representative asserted 
that the case of Hensley v. Brown showed that the May 2004 VA 
examination was incorrect as it is possible that a hearing 
disability can manifest several years after separation from 
service.  
The veteran reiterated this position in his August 2004 VA 
Form 9.

In September 2004, the veteran submitted a statement in which 
he asserted that he was not administered an audiological 
examination upon his separation from service in December 
1967.  He contends that the zeros noted in the audiometric 
chart of that examination support his assertion.  

C.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. §§ 3.303, 
3.304 (2005). 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, supra.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004). 

The evidence shows the veteran's current sensorineural 
hearing loss constitutes a current disability for VA 
purposes.  His right ear has puretone decibel losses of 60 
and 65 at the 3000 and 4000-Hertz ranges.  His left ear has 
decibel losses of 55, 60 and 65 for the 2000, 3000 and 4000-
Hertz ranges.  However, in order to warrant service 
connection, there must be more than just medical evidence of 
a current disability.  There must also be (1) evidence of an 
in-service occurrence or injury and (2) a medical opinion 
establishing a nexus between the current disability and an 
in-service occurrence or injury.  While the veteran has been 
diagnosed with hearing loss, the record contains no competent 
medical evidence that this disorder was manifested in 
service, within one year of discharge from service or has 
been shown to be otherwise related to the veteran's service.

In this regard, the veteran's service records, including his 
separation examination, fail to show that the veteran 
experienced hearing loss or hearing problems while in 
service, nor do they show that the veteran contracted 
meningitis during service.  In fact, at the time of 
separation, the veteran specifically denied that he 
experienced such problems in the Report of Medical History 
portion of his separation examination.  While the veteran now 
contends that he was never administered a separation 
audiological examination and refers to the zeros noted in his 
separation audiometric chart for support, the Board notes 
that this chart was reviewed by a VAMC examiner in March 2004 
and the audiologist who performed his May 2004 examination.  
Neither questioned the numbers reflected in the audiometric 
chart or expressed concerns about the adequacy of the 
examination.  Moreover, even without consideration of the 
reported audiometric findings, the Board notes that the 
veteran's separation examination clearly indicates that the 
veteran's hearing was 15/15 for whispered voice and the 
veteran specifically denied both ear trouble and hearing loss 
at the time.  

The Board notes further that the veteran's VA records also do 
not provide support for his claim in that the first record 
noting a complaint of hearing loss was in March 2004, over 35 
years after the veteran separated from service.  As to the 
veteran's VA examination, the audiologist opined that it was 
not likely the veteran's hearing loss was precipitated by 
military noise exposure.  This is the same opinion that the 
March 2004 examiner formulated, specifically that it was not 
likely the veteran's current hearing loss was related to 
active duty.  The Board finds that these opinions are not 
only persuasive and credible, but are uncontroverted.  

Lastly, the veteran's representative argues error based upon 
Hensley v. Brown, supra.  However, the Board notes that the 
holding of Hensley is distinguishable from this case because 
of the absence of a medical opinion or evidence causally 
connecting the veteran's impaired hearing to his time in 
service or within one year of his separation from service. 
Hensley v. Brown, supra at 164 ("the evidence supporting a 
claim for direct service connection for a right-ear hearing 
disability manifested many years after service includes . . . 
private physicians' reports stating that the veteran's 
hearing loss was probably due to noise trauma, including 
exposure to jet-aircraft noise during service").  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for 
bilateral sensorineural hearing loss, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable. See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


